   8:20-cr-00029-RFR-SMB Doc # 23 Filed: 07/08/20 Page 1 of 1 - Page ID # 118



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                        Plaintiff,                                       8:20CR29

        vs.
                                                                          ORDER
CARLOS ARAUJO-SANDOVAL,

                        Defendant.


       This matter is before the court on Defendant's MOTION TO EXTEND PRETRIAL
MOTION DEADLINE [22]. For good cause shown, I find that the motion should be granted.
Defendant will be given an approximate 60-day extension. Pretrial Motions shall be filed by
September 14, 2020.


       IT IS ORDERED:
       1.      Defendant's MOTION TO EXTEND PRETRIAL MOTION DEADLINE [22] is
granted. Pretrial motions shall be f iled on or before September 14, 2020.
       2.      The ends of justice have been served by granting such motion and outweigh the
interests of the public and the defendant in a speedy trial. The additional time arising as a result
of the granting of the motion, i.e., the time between today’s date, and September 14, 2020, shall
be deemed excludable time in any computation of time under the requirement of the Speedy
Trial Act for the reason defendant's counsel required additional time to adequately prepare the
case, taking into consideration due diligence of counsel, and the novelty and complexity of this
case. The failure to grant additional time might result in a miscarriage of justice. 18 U.S.C. §
3161(h)(7)(A) & (B).


       Dated this 8th day of July, 2020.

                                                       BY THE COURT:

                                                       s/ Susan M. Bazis
                                                       United States Magistrate Judge
